Title: From George Washington to the New York Committee of Safety, 5 January 1777
From: Washington, George
To: New York Committee of Safety



Pluckemin [N.J.] January [5]th, 1777.

Gentlemen—I was this evening honoured with your letter of the first instant, and beg leave to assure you that the situation of your State has and ever will claim much of my attention. I am sensible of its importance in the grand contest in which we are engaged, and of the unhappy defection of too great a part of it. However, when General Howe had drawn a part of his army into Jersey, and from the movements used, from a variety of intelligence through different channels, had determined to invade Pennsylvania and seize Philadelphia, I thought it expedient to call upon General Heath for such succour as he could give, after leaving what appeared a sufficient guard for the security of the Highlands, as things were circumstanced at that time. I am happy that no accident has yet happened, and I trust none will, as the late change in our affairs in this quarter has justified some alteration in my orders to him. In every instance I must attempt to direct such forces as we have to the general security and as exigencies may require, and only hope my exertions may be answered with success. I am persuaded that you will think that there was much occasion for the aid I called for at the time the application was made.

I return you my sincere thanks for your kind congratulations, and have the pleasure to inform you that our armies have been attended with further success in a late attack upon the enemy. On Thursday evening they marched to Trenton with their collected forces, to give us battle, and to possess themselves of the town and the posts on the Delaware. After some skirmishing upon the approach, and a small firing from artilleries on each side while it was light, I had our baggage removed as silently as possible, and about 12 o’clock at night began to march with our troops from Princeton, where I expected to find a considerable force and probably a good many stores; we arrived about 8 o’clock, and a part of our troops had a small engagement with the British regiments that passed them and their troops of horse; the enemy’s loss was about 100 slain; the number wounded is not yet ascertained. We have two hundred prisoners here, and from the information I have obtained, I have much reason to believe that near a hundred men were taken in their confused and precipitate retreat, and which are conducted toward Pennsylvania. Upon the whole, I think their loss in killed, wounded and taken prisoners, cannot be less than five hundred. This piece of good fortune is counterbalanced by the fall of General Mercer, a brave and good officer, and seven or eight more, with about thirty privates. The enemy have returned and are now at Brunswick and Bound Brook, from the reports of all our parties of intelligence. We designed to have proceeded to the former; but before we could get the least refreshment, the army that had gone to Trenton returned to Princeton, which obliged us to decline the enterprise.
½ after 8 o’clock, P.M.
I have this minute received a letter from General Maxwell, advising that a party of militia attacked sixty Waldeckers this morning; killed ten, and took the rest prisoners.
I shall take an opportunity [to consider the case of] Sir John Johnson, if his situation is such as to bring him under my cognizance; and if I should think his being out will not be attended with more bad than good consequences. I have the honour to be, With great esteem, Gentn. your obedt. servant,

GEO. WASHINGTON.

